 


109 HRES 124 ATH: Congratulating Jewish communities on their seven year completion of the 11th cycle of the daily study of the Talmud.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 124 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Weiner (for himself, Mr. Nadler, Mr. Ackerman, Mr. Beauprez, Ms. Berkley, Mr. Berman, Mr. Bishop of New York, Mr. Burton of Indiana, Mr. Cannon, Mr. Cantor, Mr. Cardin, Mr. Cox, Mr. Crowley, Mrs. Davis of California, Mr. Davis of Illinois, Ms. DeLauro, Mr. Engel, Mr. Ferguson, Mr. Filner, Mr. Fossella, Mr. Grijalva, Ms. Harman, Mr. Hinchey, Mr. Holden, Mr. Holt, Mr. Israel, Ms. Jackson-Lee of Texas, Mr. Kingston, Mr. Leach, Mrs. Lowey, Mrs. Maloney, Mrs. McCarthy, Mr. McCotter, Mr. McNulty, Mr. Menendez, Mr. Michaud, Mr. Ney, Mr. Norwood, Mr. Pallone, Mr. Pence, Mr. Portman, Mr. Rothman, Mr. Sanders, Mr. Saxton, Ms. Schakowsky, Mr. Schiff, Ms. Schwartz of Pennsylvania, Mr. Shimkus, Mr. Souder, Mr. Terry, Mr. Towns, Ms. Wasserman Schultz, Ms. Watson, Mr. Waxman, Mr. Wexler, Mr. Wolf, and Mr. Wynn) submitted the following resolution; which was referred to the Committee on Government Reform 
 
 
March 1, 2005 
 The Committee on Government Reform discharged; considered under suspension of the rules and agreed to 
 
RESOLUTION 
Congratulating Jewish communities on their seven year completion of the 11th cycle of the daily study of the Talmud. 
 
Whereas the 11th cycle of the daily learning of the 2,711 pages in the Babylonian Talmud, through the Daf Hayomi study program will culminate on March 1, 2005, the 20th day of Adar I 5765 in the Jewish calendar; 
Whereas this will complete a formidable 71/2 year educational and daily study cycle introduced in 1923 at Agudath Israel’s first International Congress in Vienna by Polish Rabbi Meir Shapiro, whose purpose was to enhance the sense of unity of Jews worldwide; 
Whereas Jews throughout the world will be celebrating joyously in honor of the celebration, including 120,000 Jews in North America, and more than 50,000 in 3 major locations in the New York area will be technologically and spiritually linked to hundreds of similar celebrations throughout the world; 
Whereas the 10th Daf Yomi cycle was completed on September 28, 1997 with 26,000 people at Madison Square Garden linked by satellite to dozens of communities around the world; 
Whereas the teachers and students of the Talmud have displayed the remarkable ability to take individual efforts and combine them in striving toward a common vision and goal; and 
Whereas this monumental achievement in study, dedication, perseverance, and persistence is a lesson for contemporary society and for people of good will everywhere: Now, therefore, be it 
 
That the House of Representatives congratulates the students and teachers of the Daf Yomi program on the occasion of their celebration of the completion of the 11th cycle of the Daf Hayomi, and wishes them well on beginning the 12th cycle.  
 
